IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-51038



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                                 versus

ARTURO VILLARREAL, JR.,
also known as Tati,
                                            Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas
                          (W-95-CR-7-1)

                           September 7, 2001

Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.